Judgment, Supreme Court, New York County (Lewis Bart Stone, J), rendered July 25, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The undercover officer made a prompt and reliable identification.
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Ellerin, Williams, Catterson and Malone, JJ.